DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 and 03/31/2020 have been considered by the examiner.

Status of the Claims
The response filed 01/22/2021 are acknowledged.  
Claims 1-20 are pending.
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 01/22/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021.
Claims 1-14 are treated on the merits in this action.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, US 20160228379 in view of Adesuyi, WO 00/71095 A2, and Tengler, US 20130084340.
Kumar teaches suspension formulations comprising multiple coated cores comprising an active ingredient (API) and a coating layer over said core (Kumar, e.g., claim 1), wherein the suspension base prevents significant leaching of the active ingredient from the coated cores into the solution (Kumar, e.g., 0061). Kumar teaches less than 20% of the API is released from the cores (Kumar, e.g., 0069). 
The presently claimed invention includes the limitation that the core, coating, and suspension media prevent the API form releasing into the suspension until ingestion by the user. Based on the limitations of claims 5 and 6, “prevent” in claim 1 is interpreted to mean some release is allowed, i.e., an insignificant release of API from the microparticles. Consequently, the limitation appears to be met by Kumar. This teaching appears to apply to claims 5 and 6 as well since less than 5% is within the range of less than 20%, and since Kumar suggests the leaching should be minimized in order to preserve the extended release profiles throughout shelf life (Kumar, e.g., 0013). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Kumar teaches cores comprising a composition including microcrystalline cellulose and hydroxypropylmethyl cellulose (Kumar, e.g., examples 1-9). Microcrystalline cellulose is considered a disintegrant in the present application (Specification, pg. 11, 6-20). Hydroxypropylmethyl cellulose is a polysaccharide as claimed. 
Kumar teaches the suspension are homogenous and deliver the desired dose of active ingredient in every use without risk of overdosing or underdosing (Kumar, e.g., 0081). This meets the limitation of wherein the suspension media is homogenously distributed with the microparticles.
Kumar teaches the coated cores are microparticles, e.g., diameter the coated cores sized in the range of from about 150 micron to about 500 micron (Kumar, e.g., 0076). 
Kumar teaches the coated cores comprising an amount of drug in the claimed range, e.g., example 1 includes cores comprising about 51% API (metformin 100/195 weight of core).
Kumar teaches cores comprising an amount of polysaccharide in the claimed range, e.g., example 1 includes cores comprising about 2.6% hydroxypropyl methyl cellulose.
Kumar teaches cores comprising an amount of microcrystalline cellulose of about 46.2% (Kumar, e.g., example 1) and about 15.8% (Kumar, e.g., example 9). While there does not appear to be a general teaching in Kumar regarding microcrystalline cellulose, the examples suggest a range of from about 16% to about 46% for microcrystalline cellulose corresponding to the “disintegrant” as claimed. 
Kumar differs from claim 1 in that Kumar does not expressly teach the core drug composition comprising about 0.1-10 weight percent disintegrant and 0.1-10 weight percent monosaccharide, polysaccharide or both.  
Adesuyi teaches compositions for improving release of poorly water soluble active agents (Adesuyi, e.g., Abstract). Compositions include a core comprising active agent, disintegrant, and a carrier (Adesuyi, e.g., claims 1, 2, and 6). Carrier may be cellulose (Adesuyi, e.g., claim 6) in an amount of form 10 to 60% by weight of the core. Disintegrant is present in an amount ranging from 1 to 5% of the core (Adesuyi, e.g., claim 5). Active agent may be present in an amount of from 5 to 70% by weight of the core (Adesuyi, e.g., pg. 4:¶ 3). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
The ranges for disintegrant and monosaccharide or polysaccharide overlap with the ranges suggested in Adesuyi.
Adesuyi suggests the technique improves dissolution of poorly water soluble drugs relative to similar core compositions found in Kumar, e.g., microcrystalline cellulose / hydroxypropyl methylcellulose. See Adesuyi, e.g., pg. 1:¶ 3-pg. 2:¶ 2). See Kumar, e.g., example 8.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified microparticles as understood from Kumar using techniques known from Adesuyi to improve the microparticles in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification in order to improve the release of poorly water soluble pharmaceutically active agents from the microparticles. The skilled artisan would have had a reasonable expectation of success since Adesuyi suggests the technique improves dissolution of poorly water soluble drugs relative to similar core compositions found in Kumar.
The combined teachings of Kumar and Adesui do not expressly teach the suspension media is thixotropic. 
Tengler teaches oral suspensions comprising active agents present as microbeads in a thixotropic solution (Tengler, e.g., Abstract). Tengler teaches the suspension having a uniform appearance (Tengler, e.g., claim 35, 44, 84) which suggests wherein the microbeads are homogenously dispersed within the suspension media. 
Tengler teaches the thixotropic solution resulting from a thixotropic agent in an aqueous base (Tengler, e.g., 0074). The present specification indicates thixotropic suspensions which are aqueous based are considered hydrocolloids (See specification, e.g., pg. 14:22-23). Consequently, Tengler appears to teach a suspension comprising a thixotropic solution as the suspension media which is a hydrocolloid.
The thixotropic solution minimizes the need for mixing the liquid formulation prior to use by limiting the amount of settling of the active during a normal dosing period (Tengler, e.g., 0075). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a suspension base in a formulation as understood from the combined teachings of Kumar and Adeyusi using techniques suggested by Tengler to improve the suspension composition in the same way. The skilled artisan would have been motivated to formulate the suspension base as a thixotropic media to minimize the need for mixing the liquid formulation prior to use by limiting the amount of settling of the active during a normal dosing period as suggested in Tengler. The skilled artisan would have had a reasonable expectation of success since Kumar employs thixotropic agents, e.g., xanthan gum, in their suspensions.
Applicable to claim 2: Hydroxypropylmethyl cellulose is called a binder in Kumar (Kumar, e.g., 0098). Alternative binders include polyvinyl pyrrolidone, starch, pregelatinized starch, hydroxyethyl cellulose, methyl cellulose, sodium carboxy methyl cellulose, gums and mixtures thereof (Kumar, e.g., 0098). Kumar does not appear to exemplify any cores with monosaccharides. However, Kumar teaches the cores may comprise binders and optionally osmogent (Kumar, e.g., 0076). Preferred osmogents in Kumar include xylitol, mannitol, glucose, lactose, sucrose (Kumar, e.g., 0086). 
Applicable to claim 4: Kumar teaches suspension formulations containing two or more incompatible active ingredients in the composition. See Kumar, e.g., 0013 and 0079.
Applicable to claim 8: Kumar teaches coating polymers may be pH-dependent or pH-independent. Claimed polymers may be found in 0084-0085. Kumar exemplifies ethyl cellulose, e.g., example 8. 
Applicable to claim 9: Kumar teaches one layer or more layers (Kumar, e.g., 0101).
The limitations of claim 10 are found in Kumar, e.g., claim 7, e.g., lactose, sucrose, fructose, etc.
The limitations of claim 11 are found in Kumar, e.g., claim 12.
Applicable to claim 12: Kumar exemplifies compositions having, e.g., 233.51 mg microparticles in 1706.51 mg total weight formulation. This is about 13.7% by weight microparticles with the balance being the suspension media. 
Accordingly, the subject matter of claims 1-13 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615